DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. A number of factors must be considered in assessing the enablement of an invention, including the following:  the breadth of the claims, the amount of experimentation necessary, the guidance provided in the specification, working examples provided, predictability, and the state of the art.  See In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).
Regarding claim 7, the claim recites that the functional fiber is an elastic fiber having a claimed elongation at break.  Claim 7 is dependent from claim 1, which recites that the functional fiber is not thermoplastic.  Applicants’ specification does not define “thermoplastic.”  
Applicants’ specification at paragraph 0033 further recites that the functional fiber may be elastic such as a polyester-polyurethane copolymer (e.g., Spandex, Lycra and Elastane), which has an elongation at break as claimed.  Applicants’ specification does not recite any other examples of functional fibers which are elastic and comprise the claimed elongation at break.  Therefore, it appears that the specific elastic functional fibers of paragraph 0033 (e.g., Spandex, Lycra and Elastane) would necessarily be within the scope of the claimed functional fiber which is not thermoplastic.  However, as demonstrated by at least US Pub. No. 2009/0068908 to Hinchcliff and US Pub. No. 2015/0328056 to Een, Elastane yarn is known in the art as being a thermoplastic fusible yarn (see Hinchcliff at paragraphs 0003, 0017, claims 10, 17 and 25), and Elastane, Spandex and Lycra are known in the art as being thermoplastic elastomers (see Een, paragraph 0048).  Therefore, Applicants’ specification directed to a functional fiber which is not 
Since it is unclear how “thermoplastic” was intended to be defined or interpreted, and since the functional fibers set forth in Applicants’ specification, which are the only fibers recited as having the claimed elongation at break, appear to be thermoplastic as is generally known, it is unclear how one of ordinary skill would be capable of forming the claimed yarn comprising a functional fiber which is both not thermoplastic and comprises the claimed elongation at break, and which would function as recited in Applicants’ specification without further guidance from the specification.  Therefore, the claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2013/026104 to Dua.
403, which have different properties than the properties of unfused regions (Id., paragraph 0114, Figure 20).  Dua teaches that examples of properties that may be varied includes stretch-resistance, where forming fused regions increases stretch-resistance (Id., paragraphs 0108, 0111, 0114).  Note that Figure 20 appears to show that the material of the fused region and the material of the second region is the same, and that the knitting pattern is the substantially the same in the fused and unfused regions.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable Dua in view of US Pub. No. 2016/0324269 to Dombrow.
Regarding claims 1-4 and 7, the teachings of Dua set forth above are incorporated here.  Dua does not appear to specifically teach a functional fiber which is both non-thermoplastic and elastic.  However, Dua establishes the inclusion of an elastomeric filament, and that some of the filaments are unfused, wherein the yarns, threads and textiles are incorporated into various articles of apparel including footwear (Dua, paragraph 0069), such as in an upper (Id., paragraphs 0165-0180).  
Additionally, Dombrow teaches an article of footwear including an upper and an adjustable lacing system (Dombrow, Abstract), wherein the upper is a textile which can be formed as a single or unitary structure, such as by a knitting process (Id., paragraph 0020).  Dombrow teaches that the strands forming the textile structure include an ordered assemblage of textile fibers, and that the preferred embodiment is a yarn (Id., paragraph 0022).  Dombrow teaches that the strands may also be formed of and/or include at least one type of polymer component that either softens or melts, and non-fusing strands (Id., paragraph 0023).  Dombrow teaches that the non-fusing strands can include both thermosetting polymers and thermoplastic polymers (Id., paragraph 0025).  Dombrow teaches that the strands may further be elastic, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fabric of Dua, wherein the elastomeric filament in the yarn is a thermoset or elastomeric polyester-polyurethane copolymers such as elastane, as taught by Dombrow, motivated by the desire of forming a conventional fabric comprising a non-fusing or elastic filament known in the art as being predictably suitable for use with fusing strands in similar applications.
Regarding claim 2, as set forth above, the structure of Dua would entail that the fused region is non-stretchable whereas the unfused region is stretchable.  Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fabric of the prior art combination, wherein the fused region renders the region non-stretchable, motivated by the desire of forming a conventional fabric having the desired properties, such as stretch-resistance and durability, suitable for the intended application.
Regarding claims 3 and 4, Dua teaches that the fabric is knitted with the yarns (Dua, claims 1-10 and 18-28).  Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fabric of the prior art combination, wherein the fabric is a uniformly knit fabric with substantially the same pattern throughout, as Dua suggests such a structure and motivated by the desire of forming a conventional fabric having a uniform structure which can be thermally bonded, based on the intended application.

Alternatively, Dua teaches that the filaments are primarily formed from a thermoplastic polymer material, including thermoplastic polyurethane which is elastomer and stretches over one-hundred percent (Dua, paragraph 0075), or polymers where the filaments stretch between 10 percent to more than eight-hundred percent prior to tensile failure (Id., paragraph 0077).  Dua teaches that the filaments may be formed from multiple thermoplastic polymer materials, such as a sheath-core configuration (Id., paragraph 0076). Dua teaches that filaments may fuse with each other through thermal bonding to effectively combine two or more filaments, wherein some of filaments remain separate from or unfused to other filaments and identifiable (Id., paragraphs 0094, 0101-0103, Figure 14).   Note that if the filaments are intended to provide stretchability in the fabric, one of ordinary skill would recognize that the filaments would not be melted.  Additionally, based on the 35 U.S.C. 112 rejection set forth above, the claimed limitation directed to the functional fiber not being thermoplastic is interpreted solely as requiring the functional fiber to not melt within the context of the invention.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fabric of the prior art combination, wherein the yarns comprise filaments that are thermally bonded and unfused elastic fiber having an elongation, such as within the claimed range, motivated by the desire of forming a conventional fabric having the desired properties, such as stretchability, based on the intended application.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as obvious over Dua.
Regarding claims 17 and 18, Dua teaches that the fabric is knitted with the yarns (Dua, claims 1-10 and 18-28).  Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fabric of Dua, wherein the fabric is a uniformly knit fabric with substantially the same pattern throughout, as Dua suggests such a structure and motivated by the desire of forming a conventional fabric having a uniform structure which can be thermally bonded, based on the intended application.
Regarding claims 17 and 18, as set forth above, Dua teaches that the filaments are primarily formed from a thermoplastic polymer material, including thermoplastic polyurethane which is elastomer and stretches over one-hundred percent (Dua, paragraph 0075), or polymers where the filaments stretch between 10 percent to more than eight-hundred percent prior to tensile failure (Id., paragraph 0077).  Dua teaches that the filaments may be formed from multiple thermoplastic polymer materials, such as a sheath-core configuration (Id., paragraph 0076). Dua teaches that filaments may fuse with each other through thermal bonding to effectively combine two or more filaments, wherein some of filaments remain separate from or unfused to other filaments and identifiable (Id., paragraphs 0094, 0101-0103, Figure 14).   Note that if the filaments are intended to provide stretchability in the fabric, one of ordinary skill would recognize that the filaments would not be melted.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fabric of Dua, wherein the yarns comprise filaments that are thermally bonded and unfused elastic fiber having an elongation, such as within the claimed range, motivated by the desire of forming a conventional fabric having the desired properties, such as stretchability, based on the intended application.
Response to Arguments
Applicants’ arguments filed June 15, 2021, have been fully considered but they are not persuasive. Applicants argue that Dua fails to disclose filaments formed from nonthermoplastic materials, wherein the functional fiber is not thermoplastic and not fused.  Examiner respectfully disagrees.  Regarding claims 17 and 18, the claim does not require the functional fiber to not be thermoplastic. Therefore, Applicants’ arguments are not commensurate in scope with the claimed invention.  
Additionally, regarding claims 1-4 and 7, Applicants’ arguments are moot in view of the new ground of rejection.

Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730.  The examiner can normally be reached on M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.